Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.  The following is the examiner’s statement of reasons for allowance: 
The prior arts do not teach or render obvious the invention as recited in the independent claims.  More specifically, the prior arts do not teach the limitations of:

Claim 1:
…responsive to receiving the request, selecting a first event handler, of a plurality of event handlers, to process the request; 
translating, via the first event handler, the function identifier to the native function call; and 
initiating execution of the native function call using the function input; 
receiving output corresponding to the execution of the native function call; 
responsive to receiving the output corresponding to the execution of the native function call, selecting a second event handler, of the plurality of event handlers, to process the output; 
generating, at least in part by the second event handler, a response based on the output; 
determining that the first thread managing the request has failed; and 
transmitting the response to the requesting entity via a second thread.

Claims 8 and 15:
…responsive to receiving the request, selecting a first event handler, of a plurality of event handlers, to process the request, wherein the first event handler is executed by a first thread; 
initiating translation, via the first event handler, of the function identifier to a native function call; 
detecting failure of the first thread executing the first event handler, such that the translation of the function identifier failed; 
responsive to detecting the failure of the first thread, selecting a second event handler, of the plurality of event handlers, to process the request, wherein the second event handler is executed by a second thread; 
translating, via the second event handler, the function identifier to the native function call; and 
initiating execution of the native function call using the function input…

…, when taken in the context of the claim as a whole.

2.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
3.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 9,389,936 discloses a diagnostic mechanism monitors the UI thread to determine when the UI thread becomes unresponsive.
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:

P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762
 



/Andy Ho/
Primary Examiner
Art Unit 2194